IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JAMES A. BIGGINS,                      §
                                        §
       Plaintiff Below-                 §   No. 92, 2017
       Appellant,                       §
                                        §
       v.                               §   Court Below: Superior Court
                                        §   of the State of Delaware
 ROBERT COUPE, et al.,                  §
                                        §   C.A. No. N16C-11-238
       Defendants Below-                §
       Appellees.                       §

                                  ORDER

      This 7th day of June 2017, it appears to the Court that, on May 5,

2017, the Court entered an order denying the appellant’s motion to proceed

in forma pauperis. The appellant was ordered to pay the required filing fee

by May 22, 2017 or else his appeal would be dismissed without further

notice. Appellant failed to pay the filing fee as ordered; therefore, dismissal

of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme

Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.

                                BY THE COURT:


                                /s/ Collins J. Seitz, Jr.
                                       Justice